United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southampton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-642
Issued: October 18, 2007

Oral Argument September 18, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 15, 2006 merit decision concerning her claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly rescinded its prior acceptance of appellant’s
claim for an anxiety reaction to stress.
FACTUAL HISTORY
On November 28, 2003 appellant, then a 46-year-old customer service supervisor, filed
an occupational disease claim alleging that she sustained an employment-related emotional
condition. She asserted that she found it stressful to work with her new supervisor, Jim Burke.
In several statements, appellant argued that management officials, including Mr. Burke,
did not respond to her concerns, that other supervisors called employees by derogatory names

and that she worried about the security of vending machines that were missing $7,000.00. She
indicated that she had concerns about policies regarding such matters as customer service
telephone lines and outgoing mail which missed the last dispatch. Appellant claimed that
Mr. Burke discriminated against her and asked her to do such inappropriate things as deliberately
mischaracterize delivery confirmation scores and create delays in the delivery of third class mail.
She felt that supervisors rendered her ineffective by always reversing her directives to
employees. Appellant alleged that she was directed to use a government credit card for
unauthorized purchases and that in November 2003 Althea Franklin, a supervisor, violated her
privacy by telling a coworker about her medical condition.
Appellant submitted various documents including administrative records concerning her
dealings with supervisors and several reports of Dr. Gerald S. Kane, an attending clinical
psychologist.
On June 6, 2004 the Office accepted that appellant sustained an employment-related
anxiety reaction to stress.
On February 3, 2005 the Office issued a notice of proposed rescission of its prior
acceptance of appellant’s claim for an anxiety reaction to stress. The Office indicated that
appellant did not submit sufficient evidence to establish any compensable employment factors.1
She submitted additional documents, including a March 8, 2005 statement in which a coworker
stated that in November 2003 Ms. Franklin told another coworker that she had a stress-related
condition. In a June 2, 2005 decision, the Office rescinded its prior acceptance of appellant’s
claim for an anxiety reaction to stress. The Office found that there was sufficient evidence of
record to establish a single employment factor, the incident in November 2003 when
Ms. Franklin violated her privacy by telling a coworker about her medical condition. The Office
determined, however, that appellant did not submit medical evidence showing that she sustained
an emotional condition due to that employment factor.
Appellant requested a hearing before an Office hearing representative which was held on
December 9, 2005. In a February 24, 2006 decision, the Office hearing representative vacated
the Office’s June 2, 2005 rescission of its prior acceptance of appellant’s claim for an anxiety
reaction to stress. He remanded the case to the Office in order to obtain more information from
the employing establishment about appellant’s alleged employment factors. The Office hearing
representative indicated that after any necessary development a de novo decision should be
issued regarding appellant’s claim.
In an April 20, 2006 statement, an employing establishment official responded to
appellant’s allegations regarding various incidents and conditions at work and asserted that her
allegations were not accurate.
1

A claimant has the burden of establishing by the weight of the reliable, probative and substantial evidence that a
claimed medical condition was caused or adversely affected by employment factors. This burden includes the
submission of a detailed description of the employment factors or conditions which the claimant believes caused or
adversely affected the condition or conditions for which compensation is claimed. If a claimant does establish an
employment factor, she must submit medical evidence showing that a medical condition was caused by such a
factor. Effie O. Morris, 44 ECAB 470, 473-74 (1993); Pamela R. Rice, 38 ECAB 838, 841 (1987).

2

In a November 15, 2006 decision, the Office denied appellant’s emotional condition
claim on the grounds that she had not met her burden of proof to establish that she sustained an
employment-related emotional condition. The Office found that appellant established a single
employment factor, the incident in November 2003 when Ms. Franklin violated her privacy by
telling a coworker about her medical condition. The Office further determined that appellant did
not submit medical evidence showing that she sustained an emotional condition due to that
employment factor.
LEGAL PRECEDENT
Section 8128 of the Federal Employees’ Compensation Act provides that the Secretary of
Labor may review an award for or against payment of compensation at any time on her own
motion or on application.2 The Board has upheld the Office’s authority to reopen a claim at any
time on its own motion under section 8128 of the Act and, where supported by the evidence, set
aside or modify a prior decision and issue a new decision.3 The Board has noted, however, that
the power to annul an award is not an arbitrary one and that an award for compensation can only
be set aside in the manner provided by the compensation statute.4
Workers’ compensation authorities generally recognize that compensation awards may
be corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once the Office accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits.5 This holds true where, as here, the Office later decides
that it erroneously accepted a claim. In establishing that its prior acceptance was erroneous, the
Office is required to provide a clear explanation of the rationale for rescission.6
ANALYSIS
Appellant alleged that she sustained an emotional condition due to various incidents and
conditions at work. On June 6, 2004 the Office accepted that appellant sustained an
employment-related anxiety reaction to stress. In a June 2, 2005 decision, the Office rescinded
its prior acceptance of appellant’s claim for an anxiety reaction to stress.7 In a February 24, 2006
decision, an Office hearing representative vacated the Office’s June 2, 2005 rescission of its

2

5 U.S.C. § 8128.

3

John W. Graves, 52 ECAB 160, 161 (2000).

4

See 20 C.F.R. § 10.610.

5

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

6

John W. Graves, supra note 3.

7

The Office found that there was sufficient evidence of record to establish a single employment factor, the
incident in November 2003 when Ms. Franklin violated her privacy by telling a coworker about her medical
condition. The Office determined, however, that appellant did not submit medical evidence showing that she
sustained an emotional condition due to that employment factor.

3

prior acceptance of appellant’s claim for an anxiety reaction to stress and remanded the case to
the Office for further development of the factual evidence.
The Board notes that at the point that the Office hearing representative vacated the
Office’s June 2, 2005 rescission decision, the acceptance of appellant’s claim for employmentrelated anxiety reaction to stress, remained outstanding. As noted above, once the Office accepts
a claim, it has the burden of justifying the termination or modification of compensation benefits.8
Appellant’s claim would remain in accepted status until the Office presented sufficient evidence
or argument to rescind its acceptance of her claim.
In a November 15, 2006 decision, however, the Office denied appellant’s emotional
condition claim on the grounds that she had not met her burden of proof to establish that she
sustained an employment-related emotional condition. The Office did not attempt to present
evidence or argument in support of a rescission of its acceptance of appellant’s claim. Rather,
the Office impermissibly shifted the burden of proof to appellant to establish an employmentrelated emotional condition. However, at that time, appellant’s claim was in an accepted status.
The Office had the burden of proof to adjust or modify her entitlement to compensation. Her
claim remained accepted for anxiety reaction to stress and eligible to receive compensation for
disability or medical expenses related to this accepted condition.
CONCLUSION
The Board finds that the Office did not properly rescind its prior acceptance of
appellant’s claim for an anxiety reaction to stress.

8

See supra note 5 and accompanying text.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 15, 2006 decision is reversed.
Issued: October 18, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

